           Case 2:20-cv-00316-KJD-NJK Document 13 Filed 06/16/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   brianna.smith@usdoj.gov
 7
   Attorneys for Respondents
 8 James McHenry and Jill Anderson

 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
     Prymas Vaz,                                      Case No. 2:20-cv-00316-KJD-NJK
12
                   Plaintiff,
13                                                    Stipulation to Extend Time to Respond
           v.                                         to Petition for Writ of Mandamus and
14                                                    Complaint for Declaratory Relief (ECF
     James McHenry, in his Official Capacity as       No. 1)
15   Director of Executive Office for Immigration
     Review; Jill Anderson, in her Official
16   Capacity as General Counsel for Executive
     Office for Immigration Review,
17
                   Defendants.
18

19         Plaintiff Prymas Vaz and Respondents James McHenry and Jill Anderson, through
20 their respective counsel, hereby stipulate as follows:

21         1. The deadline for the Respondents to answer or otherwise respond was April 16,
22 2020.

23         2. Respondents seek additional time to respond to the complaint which is necessary
24 due to a calendaring error.

25         3. The parties have agreed to extend the deadline to answer or otherwise respond to
26 the complaint to June 26, 2020.

27         4. Through this stipulation, plaintiff agrees to withdraw its motion for default
28 judgment (ECF No. 10)
            Case 2:20-cv-00316-KJD-NJK Document 13 Filed 06/16/20 Page 2 of 2



 1           5. This stipulation is made in good faith and not for the purpose of delay.
 2           Therefore, the parties request that the Court extend the deadline for an answer or
 3   other response to June 26, 2020.
 4           Respectfully submitted this 27th day of May 2020.
 5    Bolour/Carl Immigration Group, APC                NICHOLAS A. TRUTANICH
                                                        United States Attorney
 6    /s/ Scott A. Emerick
      Scott A. Emerick, Esq.
 7    California Bar. No. 299393                        /s/ Brianna Smith
      145 S. Fairfax Ave., Ste. 200                     BRIANNA SMITH
 8    Los Angeles, CA 90036                             Assistant United States Attorney
 9    Jon E. Garde, Esq.                                Attorneys for the United States
      4455 S. Pecos, Ste. B
10    Las Vegas, NV 89121
      702-898-9540
11    4Justice@jeglaw.com
12    Attorneys for Plaintiff
13

14

15
                                                 IT IS SO ORDERED:
16

17

18
                                                 UNITED STATES MAGISTRATE JUDGE
19

20
                                                        6/16/2020
                                                 DATED: ____________________________
21

22

23

24

25

26

27

28
                                                    2
